Citation Nr: 0008027	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-33 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart






WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946 and January 1946 to July 1947.  

The veteran died on January 19, 1997; the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the RO.  

In November 1999, the Board requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  The requested opinion was received in December 1999.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died on January [redacted], 1997 as the result 
of organic heart disease due to multiple myeloma.  

3.  At the time of his death, service connection was in 
effect for shell fragment wound residuals of the left arm, 
Muscle Group III, 20 percent disabling; left elbow, Muscle 
Group VII, 10 percent disabling; right leg, Muscle Group 
XIII, 10 percent disabling; and right leg, Muscle Group XI, 
10 percent disabling.  Service connection also was in effect 
for a residual shell fragment scar of the left cheek and 
residuals of squamous cell carcinoma of the right auricle, 
right malar region of the face and dorsum of the left hand, 
all rated as noncompensably disabling.  

4.  The veteran's demonstrated cardiomyopathy and multiple 
myeloma were first clinically manifested many years after 
service.  

5.  Neither the fatal cardiomyopathy nor the multiple myeloma 
is shown to have been caused by his exposure to mustard gas 
or other toxic chemicals during his period of active service.  

6.  The veteran's service-connected disabilities are not 
shown to have contributed materially in producing or 
accelerating his demise.  





CONCLUSION OF LAW

Neither the cardiomyopathy nor the multiple myeloma was due 
to disease or injury incurred in or aggravated by the 
veteran's period of active service; nor may either presumed 
to have been incurred in service; nor was any service-
connected disability shown to have caused or contributed 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.301, 3.303, 3.307, 3.309, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a claimant submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).  

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  A death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability which is causally related to service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  Although there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for malignant tumors is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a presumptive basis 
for certain conditions, including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia, if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316.  


Factual background

The veteran's death certificate lists the immediate cause of 
death as "organic heart disease due to (or as a consequence 
of) multiple myeloma."  At the time of his death, service 
connection was in effect for shell fragment wound residuals 
of the left arm, Muscle Group III, 20 percent disabling; left 
elbow, Muscle Group VII, 10 percent disabling; right leg, 
Muscle Group XIII, 10 percent disabling; and right leg, 
Muscle Group XI, 10 percent disabling.  Service connection 
also was in effect for a residual shell fragment scar of the 
left cheek and the residuals of squamous cell carcinoma of 
the right auricle, right malar region of the face and dorsum 
of the left hand, all rated as noncompensably disabling.  

The RO has conceded that the veteran was exposed to mustard 
gas during hie period of active service.  Indeed, the veteran 
attended Chemical Warfare School at the Edgewood Arsenal.  
Service connection had been granted for the squamous cell 
carcinoma residuals based on the veteran's mustard gas 
exposure in service prior to his death.  However, the Board 
notes initially that neither cardiomyopathy nor multiple 
myeloma is recognized by VA as one of the conditions for 
which presumptive service connection is warranted on the 
basis of mustard gas exposure.  

In August 1995, a VA psychiatric examination was conducted 
for the purpose of determining whether the veteran had post-
traumatic stress disorder (PTSD).  The veteran reported that 
most of his physical and nervous problems were related to his 
military service during and after World War II.  He stated 
that he had been depressed since exposure to Lewisite and 
mustard gas in Edgewood Arsenal in 1946.  He noted, however, 
that he had never consulted a doctor about the depression.  
The examiner concluded that the veteran did not have PTSD.  
The examiner stated that he did not believe that the 
veteran's depression and other conditions were related to 
exposure to gases during his military service.  

In March 1995 treatment records, apparently from the 
veteran's private oncologist, David F. Trent, M.D., it was 
noted that the veteran had "a history of cardiomyopathy 
likely [due] to toxic gas such as phosgene to which he [was] 
exposed during WWII."  

In a January 1997 letter, Dr. Trent noted the veteran's 
history of toxic gas exposure and opined that the veteran's 
"plasma cell dyscrasia [might] be directly resultant to that 
toxic exposure."  He noted the many unusual features of the 
veteran's disease, including the nonsecretory nature of the 
plasma cell dyscrasia, and stated that this "unusual variant 
[might] have been directly related to the previous toxic 
exposures."  

As noted hereinabove, in November 1999, the Board requested 
the opinion of a medical specialist from VHA.  In December 
1999, the requested opinion was received by the Board.  The 
VHA expert in the opinion reviewed the veteran's medical 
history, history of exposure to toxic chemicals and pertinent 
medical treatises.  He noted in this regard that the medical 
literature did not support an association between toxic gas 
exposure and either multiple myeloma or cardiomyopathy.  He 
acknowledged the veteran's private physician's opinion that 
there might have been a connection between the veteran's 
illnesses and toxic gas exposure, but he clarified that the 
private physician presented no evidence in support of that 
opinion.  The VHA specialist stated that, "[b]ecause no 
independent evidence suggest[ed] any association, these 
statements [were] clearly speculative and [were] not 
supported by independent clinical experience or scientific 
investigation."  Therefore, he was unable to conclude that 
there was any connection between the veterans' service 
experience and the illnesses which ultimately caused his 
death.  


Analysis

It is neither shown nor claimed that the veteran's fatal 
heart disease and multiple myeloma had their onset during or 
within a year of the veteran's service.  The only question is 
whether the veteran's exposure to mustard gas during service 
had caused the onset of multiple myeloma or heart disease.  
It is pertinent to note in this regard that no competent 
evidence has been submitted to show that any of the service-
connected disabilities contributed materially in producing or 
otherwise accelerating the veteran's death.  

The Board recognizes that there is somewhat contradictory 
medical evidence regarding whether the veteran's fatal 
cardiomyopathy and multiple myeloma were caused by his 
mustard gas exposure in service.  On the one hand, Dr. Trent 
indicated that the veteran had cardiomyopathy due to toxic 
gas exposure in service.  He also noted that the veteran's 
plasma cell dyscrasia might be directly due to his toxic gas 
exposure.  

On the other hand, the August 1995 VA examiner opined that 
the veteran's depression and other conditions were not 
related to exposure to gases.  Similarly, the recent review 
by the VHA expert found no connection between the veteran's 
exposure to toxic gases and his fatal illnesses.  

The Board finds that the opinion provided by the VHA medical 
expert is more persuasive than that of Dr. Trent.  The VHA 
specialist provided a comprehensive review of the veteran's 
medical history and explained in detail the reasons he did 
not believe that the veteran's fatal illnesses were due to 
toxic gas exposure.  On the other hand, the opinion of Dr. 
Trent is not supported by the objective medical findings in 
the record in the Board's opinion.  To this extent, as noted, 
it represented speculation on the part of the doctor. 

The Board notes that greater weight is not necessarily given 
to the opinion of a physician simply because that person was 
the veteran's treating physician.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993).  Rather, as with any evidence, the 
Board must articulate reasons or bases for accepting or 
rejecting the medical opinions of treating physicians and why 
it finds other evidence more persuasive.  As explained 
hereinabove, the opinion of the VHA expert was based on a 
thorough review of the medical history, as well as a review 
of pertinent medical literature.  Dr. Trent has offered no 
explanation for his opinion.  Hence, the Board finds that 
service connection for the cause of the veteran's death is 
denied.  

The Board has considered the doctrine of extending the 
claimant the benefit of the doubt, but finds that doctrine is 
not for application as the preponderance of the evidence is 
against the appellant's claim.  38 C.F.R. § 3.102.



ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

